Citation Nr: 9904321	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  98-00 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to May 30, 1997 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an increased evaluation for PTSD, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran had verified military service from August 1967 to 
August 1969, and his DD Form 214 indicates an additional ten 
months and seven days of active military service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which granted service 
connection for PTSD and assigned a 10 percent evaluation.  In 
a May 1998 rating decision, the RO increased this evaluation 
to 30 percent.  As the 30 percent disability evaluation is 
less than the maximum available under the applicable 
diagnostic criteria, the veteran's claim for an increased 
evaluation for PTSD remains viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The claim for an increased 
evaluation for PTSD will be addressed in the REMAND section 
of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran was separated from active military service on 
August 16, 1969.

3.  A claim for service connection for PTSD was not received 
by the RO prior to May 30, 1997.


CONCLUSION OF LAW

The requirements for an effective date prior to May 30, 1997 
for service connection for PTSD have not been met.  38 
U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The statutory provisions for the determination of the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 1991).  Unless specifically 
provided otherwise, the effective date of an award based on 
an original claim shall be fixed in accordance with the facts 
found but shall not be earlier than the date of receipt of an 
application therefor.  However, if the application is 
received within one year from the date of discharge or 
release from service, the effective date of an award for 
disability compensation to the veteran shall be the day 
following the date of discharge or release.  38 U.S.C.A. 
§ 5110(b)(1) (West 1991).  See also 38 C.F.R. § 3.400(b)(2) 
(1998).  Generally, a specific claim in the form prescribed 
by VA must be filed in order for VA benefits to be paid.  See 
38 C.F.R. §§ 3.160(b), 3.151(a) (1998).  Under certain 
circumstances, VA medical records may constitute an informal 
claim for increase or to reopen a compensation claim under 
38 C.F.R. § 3.157 (1998), but this provision is not for 
application in an initial compensation claim for a 
disability.  

The veteran's DD Form 214 indicates that he was separated 
from service on August 16, 1969.  His initial claim for 
service connection for PTSD was received by the Muskogee VARO 
on May 30, 1997, and the Board observes that no submissions 
were received prior to that date indicating that the veteran 
sought service connection for this disorder.  As noted above, 
the RO granted service connection for this disability in 
September 1997, and, currently, a 30 percent evaluation is in 
effect as of May 30, 1997.

The Board has considered the lay arguments of the veteran.  
During his July 1998 VA Travel Board hearing, the veteran 
asserted that an earlier effective date for the grant of 
service connection for PTSD was warranted because he had been 
treated for this disability since 1986.  In support of this 
contention, the veteran has submitted records of psychiatric 
treatment prior to May 1997.

The Board has reviewed the veteran's claims file and 
considered his arguments, but there is no record of a claim 
for service connection for PTSD prior to May 30, 1997.  While 
the veteran has submitted records of psychiatric treatment 
prior to May 30, 1997, these treatment records were not 
received into the claims file until after that date.  Since 
the veteran submitted his application more than one year 
after his separation from service on August 16, 1969, the law 
provides that the earliest effective date that can be 
assigned for his award of service connection for PTSD is May 
30, 1997.  Therefore, it is the conclusion of the Board that 
the preponderance of the evidence is against the veteran's 
claim for an earlier effective date.


ORDER

Entitlement to an effective date prior to May 30, 1997 for 
the grant of service connection for PTSD is denied.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim for an increased evaluation for 
PTSD.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  See also Talley v. Brown, 6 Vet. App. 72, 
74 (1993).  This duty includes securing medical records to 
which a reference has been made.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1993). 

The Board observes that the veteran's claims file includes a 
March 1998 statement from Dudley Hutcheson, a therapist at 
the Vet Center in Oklahoma City, Oklahoma.  This statement 
includes the address of that facility.  During his July 1998 
VA Travel Board hearing, the veteran indicated that he was 
still receiving treatment from the Vet Center.  He also noted 
that he had been prescribed an unspecified psychiatric 
medication from Dr. Neil White.  Recent records from these 
treatment providers should be associated with the veteran's 
claims file.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he provide the address for 
Dr. Neil White.

2.  After securing the necessary releases 
from the veteran, the RO should request 
records of treatment from Dr. White and 
from the Vet Center for the period on and 
after May 1997.  Any records secured by 
the RO must be included in the veteran's 
claims file.  If the search for such 
records has negative results, 
documentation from the contacted entities 
to that effect should be included in the 
veteran's claims file.

3.  After completion of the above 
development, as well as any further 
development deemed necessary, the RO 
should again adjudicate the veteran's 
claim for an increased evaluation for 
PTSD.  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate outcome of this case.  No action is required of the 
veteran until he is so notified by the RO.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

